Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 depends from claim 10. In order to expedite prosecution, examiner infers that applicant intended for claim 10 to depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 12 and 14 are rejected under 35 U.S.C. 102)(a)(1) as being anticipated by DePiero (US 2013/0269910).
DePiero shows an air drying unit for compressed air, comprising: an air inlet (11, all references to fig. 1) and an air outlet (16); a precooler/reheater connected to the air inlet and the air outlet, the precooler/reheater being a first heat exchanger between incoming compressed air from the air inlet and outgoing compressed air to the air outlet, wherein the incoming compressed air is cooled by the outgoing compressed air and the outgoing compressed air is warmed by the incoming compressed air (12, [0052]); a main cooler connected to the precooler/reheater such that the incoming compressed air enters the main cooler after exiting the precooler/reheater, the main cooler being a second heat exchanger between the incoming compressed air and a coolant, wherein the coolant cools the incoming compressed air and causes moisture to condense from the incoming compressed air (14, [0053], evaporator); a moisture separator connected to the main cooler, the moisture separator separating the moisture from the incoming compressed air, the incoming compressed air thereby being dried and defining the outgoing compressed air (15, [0052]), the outgoing compressed air entering the precooler/reheater from the main cooler and the moisture separator (12, arrow to right); wherein the precooler/reheater, the main cooler and the moisture separator define a unit that is integral such that the incoming compressed air and the outgoing compressed air flow through and between the precooler/reheater, the main cooler and the moisture separator through internal passages within the unit and the unit being sealed such that the incoming compressed air and the outgoing compressed air is contained therein between the air inlet and the air outlet (fig. 1 illustrates all of these limitations in an integrated unit); wherein the precooler/reheater and the main cooler are offset and partially overlapping each other such that the incoming compressed air flows laterally from the precooler/reheater to the main cooler (transition from 12 to 14 illustrated below from fig. 1);

    PNG
    media_image1.png
    204
    687
    media_image1.png
    Greyscale

wherein the precooler/reheater is partially above the main cooler (14 illustrated in fig. 1 overlapping 12, which is above the lower section of 14) and the main cooler is offset along a lower side of the precooler/reheater;

    PNG
    media_image2.png
    238
    622
    media_image2.png
    Greyscale

wherein the moisture separator is below the main cooler such that moisture is separated by gravity and the outgoing compressed air changes direction to flow upward from the moisture separator to the precooler/reheater (12, 14, 15, fig. 1); wherein the precooler/reheater is welded to the main cooler [0072]; wherein the moisture separator is welded to the main cooler and welded to the precooler/reheater [0072]; wherein the air inlet or the air outlet comprises a pipe with an opening at each end of the pipe, the incoming compressed air or the outgoing compressed air flowing laterally from or to the pipe to or from the precooler/reheater (11, 12, fig. 1); wherein the air inlet comprises a first pipe with an opening at each end of the first pipe, and the air outlet comprises a second pipe with an opening at each end of the second pipe, the incoming compressed air flowing laterally from the first pipe to the precooler/reheater, and the outgoing compressed air flowing laterally to the second pipe from the precooler/reheater (11, 12, 16, fig. 1); wherein the main cooler comprises a coolant inlet pipe with an opening at each end of the coolant inlet pipe (23), the coolant flowing laterally from the coolant inlet pipe to the main cooler (fig. 1, below.

    PNG
    media_image3.png
    203
    420
    media_image3.png
    Greyscale

wherein the main cooler comprises a coolant outlet pipe with an opening at each end of the coolant outlet pipe, the coolant flowing laterally to the coolant outlet pipe from the main cooler (24, 14, fig. 1, similar to sketch immediately above of coolant inlet but at the top portion of the cooler).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DePiero as applied to claims 1, 7  and 12 and 14 above, and further in view of Hoerner (US 9,021,817).
DePiero discloses the openings at each end of the first pipe and the second pipe are aligned with each other (fig. 1) and the claimed invention except for the pipe is welded to the precooler/reheater; wherein the first pipe and the second pipe are each welded to the precooler/reheater; wherein the coolant inlet pipe is welded to the main cooler; wherein the coolant outlet pipe is welded to the main cooler. Hoerner teaches the pipe is welded to the precooler/reheater (5:20-25, and claim 1e); wherein the first pipe and the second pipe are each welded to the precooler/reheater (5:20-25, and claim 1e); wherein the coolant inlet pipe is welded to the main cooler (5:20-25, and claim 1e); wherein the coolant outlet pipe is welded to the main cooler (5:20-25, and claim 1e) in order to permanently seal the related components together that make up the drying unit. DePiero would benefit equally from permanently sealing the related components together that make up the drying unit. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by DePiero with the pipe is welded to the precooler/reheater; wherein the first pipe and the second pipe are each welded to the precooler/reheater; wherein the coolant inlet pipe is welded to the main cooler; wherein the coolant outlet pipe is welded to the main cooler as taught by Hoerner in order to permanently seal the related components together that make up the drying unit. Examiner notes that DePiero potentially discloses the above features implicitly in paragraph [0072], but Hoerner also discloses the features to further demonstrate the obviousness of the feature.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over DePiero as applied to claim 1 above, and further in view of Radisch (US 2006/0107669).
DePiero discloses two of the air drying unit according to claim 1, wherein the air inlet of each air drying unit comprises a first pipe with an opening at each end of the first pipe, and the air outlet of each air drying unit comprises a second pipe with an opening at each end of the second pipe, the incoming compressed air flowing laterally from the first pipes to the respective precooler/reheater, and the outgoing compressed air flowing laterally to the second pipes from the respective precooler/reheater (two units of dryer illustrated in fig. 1); the first and second clamps each comprise two rigid half round clamp members and a flexible seal disposed within the clamp members (37, 39, fig. 8); wherein the flexible seal is disposed within a groove in the end of each of the first and second pipes (fig. 8, grooves illustrated at the pipe ends to mate with rigid couplings (37-39).
DePiero discloses the claimed invention except for a first clamp wrapping around the ends of the first pipes and connecting the first pipes of the two air drying units together and a second clamp wrapping around the ends of the second pipes and connecting the second pipes of the two air drying units together, the first clamp wrapping around the ends of the first pipes; wherein air flowing through the first pipes flows evenly into the air inlets of the two air drying units and air flowing through the second pipes flows evenly into the second pipes from the air outlets of the two air drying units. Radisch teaches a first clamp wrapping around the ends of the first pipes and connecting the first pipes of the two air drying units together and a second clamp wrapping around the ends of the second pipes and connecting the second pipes of the two air drying units together, the first clamp wrapping around the ends of the first pipes (claim 37, also illustrated fig. 5 coupling drying units together); wherein air flowing through the first pipes flows evenly into the air inlets of the two air drying units and air flowing through the second pipes flows evenly into the second pipes from the air outlets of the two air drying units (claim 37, also illustrated fig. 5 coupling drying units together) in order to increase the drying capacity of the unit. DePiero would benefit equally from increasing the drying capacity of the unit. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by DePiero with a first clamp wrapping around the ends of the first pipes and connecting the first pipes of the two air drying units together and a second clamp wrapping around the ends of the second pipes and connecting the second pipes of the two air drying units together, the first clamp wrapping around the ends of the first pipes; wherein air flowing through the first pipes flows evenly into the air inlets of the two air drying units and air flowing through the second pipes flows evenly into the second pipes from the air outlets of the two air drying units as taught by Radisch in order to increase the drying capacity of the unit. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DePiero in view of Radisch as applied to claim 16 above, and further in view of Radisch.
DePiero discloses the main cooler of each air drying unit comprises a coolant inlet pipe with an opening at each end of the coolant inlet pipe, the coolant flowing laterally from the coolant inlet pipes to the respective main cooler (23, 14, see related sketch above, with relation to two units); wherein the main cooler of each air drying unit comprises a coolant outlet pipe with an opening at each end of the coolant outlet pipe, the coolant flowing laterally to the coolant outlet pipes from the respective main cooler (24, 14, see related sketch above, with relation to two units) and the claimed invention except for the ends of the coolant inlet pipes being connected to each other, the coolant flowing evenly from the coolant inlet pipes into the main coolers of the two air drying units; and the ends of the coolant outlet pipes being connected to each other, the coolant flowing evenly into the coolant outlet pipes from the main coolers of the two air drying units. Radisch teaches the ends of the coolant inlet pipes being connected to each other, the coolant flowing evenly from the coolant inlet pipes into the main coolers of the two air drying units ([0033], fig. 5, claim 37, coupled heat exchanges indicate connected coolant pipes per refrigerant and heat exchange disclosure of paragraph [0033]); and the ends of the coolant outlet pipes being connected to each other, the coolant flowing evenly into the coolant outlet pipes from the main coolers of the two air drying units in order to increase the drying capacity of the unit. DePiero would benefit equally from increasing the drying capacity of the unit. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by DePiero with the ends of the coolant inlet pipes being connected to each other, the coolant flowing evenly from the coolant inlet pipes into the main coolers of the two air drying units; and the ends of the coolant outlet pipes being connected to each other, the coolant flowing evenly into the coolant outlet pipes from the main coolers of the two air drying units as taught by Radisch in order to increase the drying capacity of the unit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762